AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case
                                                                                                                 ~·- , -   ·- ·~----   ·7
===============================l===;:::::::!!::::::::!!:::::!:!===:===i:::===!
                                                                                                                                        j
                                                                                                                                        j
                                       UNITED STATES DISTRICT Co
                                         SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A               ~r....
                                                                                               -~~u''"i-"
                                  V.                                (For Offenses Committed OIT"nT"m'!:er-l,qo,remm-+:--+9S


      SERGIO RAFAEL CHAVEZ-OCHOA (1)                                   Case Number:         19CR2252 MMA
                aka Sergio Rafael Chavez Ochoa
                                                                    Jeremy Delicino
                                                                    Defendant's Attorney
USM Number                        75259298

•-
THE DEFENDANT:
~    pleaded guilty to count(s)        ONE OF THE INFORMATION

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                    Nature of Offense                                                                 Numberls)
21 USC 952, 960                    Importation of a Controlled Substance                                                1




     The defendant is sentenced as provided in pages 2 through                4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

D    Count(s)                                                 is          dismissed on the motion of the United States.

     Assessment: $100.00



D    NTA Assessment*: $
     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~    No fine                 •     Forfeiture pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. MICHAEL M. ANELLO
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                SERGIO RAFAEL CHAVEZ-OCHOA (1)                                            Judgment - Page 2 of 2
CASE NUMBER:              19CR2252 MMA

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TWENTY-FOUR (24) MONTHS




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
          - PLACEMENT AT A FACILITY IN THE WESTERN REGION OF THE UNITED STATES.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   ------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      19CR2252 MMA
